DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2019 is compliant with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Claim Objections
Claims 3 objected to because of the following informalities:  
In claim 3, line 2 recites "a first needle" which is suggested to be changed to --a first needle of the 
In claim 5, line 2 recites "a second needle" which is suggested to be changed to --a second needle of the at least three needles-- for clarity.  
In claim 7, line 2 recites "a third needle" which is suggested to be changed to --a third needle of the at least three needles-- for clarity.
In claim 10, line 2 recites “needle is” which is suggested to be changed to --needle of the plurality of needles-- for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, lines 2-3 recite “the first needle is placed 1 inch deep” and it is unclear if the first needle is supposed to be placed 1 inch deep or at a depth of 2 inches to 3 inches as recited in line 2 of the claim.
Regarding claim 5, line 2 recites “a second needle” and it is unclear if a first needle is intended to be claimed. Lines 2-3 recite “the second needle is placed 1.5 inches deep” and it is unclear if the second needle is supposed to be placed 1.5 inches deep or at a depth of 3 inches to 5 inches as recited in line 2 of the claim.
Regarding claim 7, line 2 recites “a third needle” and it is unclear if a first needle and a second needle are intended to be claimed. Line 2 recites the term “a minimal amount” and it is unclear what the metes and bounds are for the term. Lines 2-3 recite “the third needle is placed .25 inches deep” and it is unclear if the depth of .25 inches is within the metes and bounds of the “minimal amount” recited in line 2.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because:
Analysis (Claims 1-11):
Step 1:  Statutory Category?

Yes.  The claim recites a method including at least one step.
Step 2A—Prong 1:  Judicial Exception Recited?
Yes. The claims include steps of performing of organizing human activity, performing a mental process and a natural phenomenon such as:

For claim 1, the steps of: inserting a plurality of needles into tissue; heating an end of each of the plurality of needles in turn; repeatedly heating each of the plurality of needles until sweat is induced from the tissue. These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, cover the performance of organizing human activity.    

Regarding the steps of “inserting a plurality of needles into tissue”, " heating an end of each of the plurality of needles in turn”, the steps encompass the user placing needles into the tissue of a patient and providing heat to the top of the needles.  

Regarding the step of “repeatedly heating each of the plurality of needles until sweat is induced from the tissue”, the step encompasses the user monitoring the patient and ending the method when the user observes the patient sweating, sweating being the human body’s natural reaction to heat which is a natural phenomenon.

For claim 2, the step of “the plurality of needles is at least three needles”, as drafted, is a simple process that, under its broadest reasonable interpretation, covers the performance of organizing human activity. The step encompasses the user deciding that the use of at least three needles is sufficient to perform the method.

For claims 3-4, the steps of “inserting a first needle into 2 inches or 3 inches of tissue, wherein the first needle is placed 1 inch deep” and “wherein the first needle is placed at a 45-degree angle”, as drafted, are simple processes that, under they’re broadest reasonable interpretation, covers the performance of organizing human activity. The steps encompass the user determining the best location and positioning of the needle based on the patient that the user is performing the method on.

For claims 5-6, the steps of “inserting a second needle into 3 inches to 5 inches of tissue, wherein the second needle is placed 1.5 inches deep” and “the second needle is placed at a 45-degree angle”, as drafted, are simple processes that, under they’re broadest reasonable interpretation, covers the performance of organizing human activity. The steps encompass the user determining the best location and positioning of the needle based on the patient that the user is performing the method on.

For claims 7-8, the steps of “inserting a third needle into a minimal amount of tissue, wherein the third needle is placed .25 inches deep” and “the third needle is placed at a 45-degree angle”, as drafted, are simple processes that, under they’re broadest reasonable interpretation, covers the performance of organizing human activity. The steps encompass the user determining the best location and positioning of the needle based on the patient that the user is performing the method on.

For claim 9, the step of “heating each of the plurality of needles for at least 3 seconds”, as drafted, is a simple process that, under its broadest reasonable interpretation, covers the performance of organizing human activity. The step encompasses the user deciding that the heating the ends of the needles for a period of time of at least 3 seconds is sufficient to keep the needles at a sufficient temperature to cause sweating.

For claim 10, the step of “each needle is heated 30 times”, as drafted, is a simple process that, under its broadest reasonable interpretation, covers the performance of organizing human activity. The step encompasses the user deciding to reheat the needles 30 times to be sufficient to cause sweating.

For claim 11, the step of “the heat source is an open flame”, as drafted, is a simple process that, under its broadest reasonable interpretation, covers a natural phenomenon. The step encompasses the use of open flame which is naturally occurring.

The mere nominal recitation of the plurality of needles does not take the limitations of the claims out of the mental process grouping. Thus, the claims recite organizing a human activity and natural phenomenon.
Step 2A—Prong 2:  Practical Application?
No.  Claim 1 recites the additional elements of the plurality of needles. However, using the needles is no more than providing a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use is not qualified as integration into a practical application of the judicial exception. Claim 1 recites heating the needles with a heat source, the heat source being an open flame as recited in claim 11, is a natural phenomenon. Therefore, such additional limitations do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea. 

For claim 2, the step of “the plurality of needles is at least three needles”, again, is merely a step of organizing human activities. Thus, the additional step does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

For claims 3-4, the steps of “inserting a first needle into 2 inches or 3 inches of tissue, wherein the first needle is placed 1 inch deep” and “wherein the first needle is placed at a 45-degree angle”, again, are merely organizing human activities. Thus, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

For claims 5-6, the steps of “inserting a second needle into 3 inches to 5 inches of tissue, wherein the second needle is placed 1.5 inches deep” and “the second needle is placed at a 45-degree angle”, again, are merely organizing human activities. Thus, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

For claims 7-8, the steps of “inserting a third needle into a minimal amount of tissue, wherein the third needle is placed .25 inches deep” and “the third needle is placed at a 45-degree angle”, again, are merely organizing human activities. Thus, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

For claim 9, the step of “heating each of the plurality of needles for at least 3 seconds”, again, is merely a step of organizing human activities. Thus, the additional step does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

For claim 10, the step of “each needle is heated 30 times”, again, is merely a step of organizing human activities. Thus, the additional step does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

For claim 11, the step of “the heat source is an open flame”, again, is merely a step of a natural phenomenon. Thus, the additional step does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The “plurality of needles” and “open flame” merely describes how to generally achieve the result of “sweat is induced from the tissue” which is otherwise the process of organizing human activity to observe a naturally occurring phenomenon. The plurality of needles and open flame are recited at a high level of generality and are merely used to induce sweating from the tissue.  

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

The claims are directed to organizing a human activity and a natural phenomenon.   
Step 2B:  Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than insignificant extra-solution activity.  

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the plurality of needles are considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. 

The background recites a plurality of needles but does not provide any indication that the needles are anything other than conventional acupuncture needles.

MPEP 2106.05(d)(II), and the cases cited therein, including Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) which provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). Additionally, MPEP 2106.04(b)(1), recites “The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the "manifestations of laws of nature" are "part of the storehouse of knowledge," "free to all men and reserved exclusively to none." Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948)” which includes "[t]he qualities of ... bacteria, ... the heat of the sun, electricity, or the qualities of metals," Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).” Accordingly, a conclusion that the inserting the plurality of needles step is well-understood, routine, conventional activity is supported under Berkheimer.  

For example, Canion (20120259390 A1) discloses that “The field of acupuncture is well established and widely known. Traditional acupuncture typically involves the insertion of small needles at certain specific locations on the skin”, see para. [0002] lines 1-4. Therefore, Canion discloses that it is well-known to use needles during acupuncture therapy and, therefore, the steps of method claim are considered to not include additional elements that integrate the abstract idea into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

The claim is ineligible.


	Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014/0007613 A) in view of Yugawa et al. (JP 2017/158918 A).
Regarding claim 1, in figure 1 Kim discloses a method for heat source acupuncture and body shaping (the user performs acupuncture by positioning a needle 1 on a patient and heating the needle using a heating unit 10, see the abstract and page 3 lines 20-23), comprising: inserting a plurality of needles (needles 1) into tissue (a plurality of fire needles are inserted into various parts of the human body, see the abstract, the user being able to position the plurality of needles into the tissue of the human body); heating an end of each of the plurality of needles 2 in turn (the heating unit 10 heats the top end of the needle, shown as chimbyeong 1b, see page 2 lines 20-25).
Kim discloses everything as claimed, but lacks a detailed description of the step of repeatedly heating each of the plurality of needles. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s method with the step of repeatedly heat the needles, since a clinician would know to continue applying heat to the needles to be able to continue the heated acupuncture treatment until the desired therapeutic effect is achieved. 
The modified Kim device discloses everything as claimed, but lacks a detailed description of the step of heating the plurality of needles until sweat is induced from the tissue.
However, Yugawa teaches that sweating occurs when a patient is experiencing pain (an action applied to the user is considered painful if the patient is observed to be sweating, see page 7 lines 10-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim step of repeatedly heating the needles to stop the reheating of the needles when the patient is determined to be sweating, as taught by Yugawa, in order to prevent the patient from experiencing unnecessary pain.
Regarding claim 9, the modified Kim device discloses everything as claimed, including heating the plurality of needles, as disclosed by Kim, but lacks a detailed description of heating each of the plurality of needles for at least 3 seconds.
However, Kim discloses that the plurality of needles is heated by a heating unit 10 using fuel to provide an open flame to provide heat, the heating unit 10 being shown to include a switch that actuates the heating unit 10, see page 2 lines 23-28 and page 5 lines 40-41 of Kim. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim method to heat the plurality of needles for at least 3 seconds since a clinician would know to provide heat to the needles for a time period that is sufficient to heat the needles to allow the needles to provide heat to the tissue of the patient and since one of ordinary skill in the art would have been capable of applying this known technique to a known device. See MPEP 2144.05(II).
Regarding claim 10, the modified Kim device discloses everything as claimed, including repeatedly heating the plurality of needles, as disclosed by Kim, and that the treatment is applied until sweat is induced from the tissue, as taught by Yugawa, but lacks a detailed description of each needle is heated 30 times.
However, as Yugawa teaches that sweating occurs when a patient is experiencing pain, see page 7 lines 10-16 of Yugawa. As different patients have varying levels of tolerance to pain, which induces sweating, and since the talent of the clinician may require repeated heating of the needle to provide heat that can be sensed by the patient, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim method to heat the plurality of needles 30 times since a clinician would know to repeatedly heat to the needles during the treatment enough times to provide the desired therapeutic effect of the treatment and the clinician would know to stop heating the needles after the patient is observed to be sweating and since one of ordinary skill in the art would have been capable of applying this known technique to a known device. See MPEP 2144.05(II).
Regarding claim 11, the modified Kim method discloses that the heat source is an open flame (the heating unit 10 uses fuel to provide an open flame to provide heat, see page 2 lines 23-28 and page 5 lines 40-41 of Kim).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yugawa as applied to claim 1 above, and further in view of Na et al. (2014/0074203 A1).
Regarding claim 2, the modified Kim device discloses everything as claimed including the plurality of needles, as disclosed by Kim, but lacks a detailed description of the plurality of needles is at least three needles.
However, in figure 2 Na teaches that a plurality of needles 300, for applying an energy stimulus to tissue of a patient, include five needles (the plurality of needles 300 are electrified, via an energy field 909 generated via a RF generator 14 and CPU 18, to apply electrical energy to the tissue of the patient, five needles 300 being shown to be placed at select distances along the tissue and between 4 and 9 needles being used for treatment, see para. [0042] and [0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim method to include at least three needles, as taught by Na, to allow the user to apply the acupuncture therapy along more areas of the tissue of the patient.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Yugawa and Na et al. as applied to claim 2 above, and further in view of Chun (5,417,706 A).
Regarding claims 3-4, the modified Kim method discloses everything as claimed including the step of inserting the plurality of needles, as disclosed by Kim, and that the plurality of needles includes at least three needles, as taught by Na, but lacks a detailed description of inserting a first needle into 2 inches or 3 inches of tissue, wherein the first needle is placed 1 inch deep or that the first needle is placed at a 45-degree angle.
However, Chun teaches that an acupuncture needle is insertable into tissue of a patient at a depth of 1 inch and at a 45-degree angle (the acupuncture needle is insertable up to a depth of 1.5 cun, which is 1.97 inches, and is insertable at an angle of 45-degrees, see col. 3 lines 62-65 and col. 4 lines 9-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim method to have a first needle of the at least three needles be insertable to a depth of 1 inch and at an angle of 45-degrees, as taught by Chun, since a clinician would know to insert the needles at a depth and an angle necessary to contact the underlying tissue of the patient and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claims 5-6, the modified Kim method discloses everything as claimed including the step of inserting the plurality of needles, as disclosed by Kim, and that the plurality of needles includes at least three needles, as taught by Na, but lacks a detailed description of inserting a second needle into 3 inches to 5 inches of tissue, wherein the second needle is placed 1.5 inches deep or that the second needle is placed at a 45-degree angle.
However, Chun teaches that an acupuncture needle is insertable into tissue of a patient at a depth of 1.5 inches and at a 45-degree angle (the acupuncture needle is insertable up to a depth of 1.5 cun, which is 1.97 inches, and is insertable at an angle of 45-degrees, see col. 3 lines 62-65 and col. 4 lines 9-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim method to have a second needle of the at least three needles be insertable to a depth of 1.5 inches and at an angle of 45-degrees, as taught by Chun, since a clinician would know to insert the needles at a depth and an angle necessary to contact the underlying tissue of the patient and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claims 7-8, the modified Kim method discloses everything as claimed including the step of inserting the plurality of needles, as disclosed by Kim, and that the plurality of needles includes at least three needles, as taught by Na, but lacks a detailed description of inserting a third needle into a minimal amount of tissue, wherein the third needle is placed .25 inches deep or that the third needle is placed at a 45-degree angle.
However, Chun teaches that an acupuncture needle is insertable into tissue of a patient at a depth of less than 0.65 inches and at a 45-degree angle (Chun teaches that the acupuncture needle can be insertable at depths less than 0.5 cun, which is 0.65 inches, and that the needle is insertable at an angle of 45-degrees, see col. 3 lines 62-65 and col. 4 lines 9-12; Chun teaches that “Very few acupuncture points require needle insertions deeper than 1.5 cun with penetrations of less than 0.5 cun most common”, see col. 4 lines 9-12, such that a clinician can insert the needle at a depth of 0.25 inches). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim method to have a third needle of the at least three needles be insertable to a depth of 0.25 inches and at an angle of 45-degrees, as taught by Chun, since a clinician would know to insert the needles at a depth and an angle necessary to contact the underlying tissue of the patient and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (2017/0072214 A1) is cited to show treatment durations and methods of applying acupuncture. 
Chau (2016/0175183 A1) and You (2013/0172970 A1) are cited to show heated acupuncture treatments.
Lyons (20150018717 A1) is cited to show acupuncture needle positions.
Mukhina et al. (8,721,673 B2) is cited to show the use of acupuncture needles to cause sweating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785